Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  154584                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154584
                                                                    COA: 327881
                                                                    Jackson CC: 14-004482-FH
  LARRY GERALD MEAD,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 13, 2016
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we
  REMAND this case to that court for consideration of: (1) whether this Court’s
  peremptory order in People v LaBelle, 478 Mich. 891 (2007), is distinguishable; (2)
  whether the record demonstrates that the police officer reasonably believed that the driver
  had common authority over the backpack in order for the driver’s consent to justify the
  search, see Illinois v Rodriguez, 497 U.S. 177, 181, 183-189; 110 S. Ct. 2793; 111 L. Ed. 2d
148 (1990); and (3) whether there are any other grounds upon which the search may be
  justified.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
           p0411
                                                                               Clerk